Citation Nr: 0614673	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-15 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD), to include the 
question of whether a timely substantive appeal was filed.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1953.

The claim currently on appeal comes to the Board from a March 
2002 determination that granted service connection for PTSD, 
and assigned an initial rating of 50 percent disabling.  The 
veteran received notice of this decision on March 29, 2002.  
A notice of disagreement (NOD) was received on May 17, 2002, 
and a statement of the case (SOC) was issued in August 2002.

In June 2003, the veteran filed a substantive appeal (via VA 
Form 9, Appeal to Board of Veterans' Appeals) more than one 
year after the RO issued its decision in March 2002.  The RO 
issued subsequent supplemental SOCs in May 2005 and March 
2006.

In March 2006, the appellant and his spouse offered testimony 
(on the issue of an initial rating in excess of 50 percent 
for PTSD) during a hearing before the undersigned at the RO; 
a transcript of that hearing is of record.  The Board notes 
that the day after the hearing, the RO received copies of 
outpatient treatment records from the VA Medical Center 
(VAMC) in Loma Linda, California dated from September 2003 to 
March 2006.  The RO issued a supplemental SOC (SSOC) that 
same day reflecting consideration of the newly submitted VA 
treatment records but continued the initial 50 percent rating 
for PTSD.

Because the claim on appeal involves a request for a higher 
initial rating following a grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For reasons expressed below, the Board has recharacterized 
the issue, as on the title page, and is remanding this matter 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  The substantive appeal must either 
indicate that the appeal is being perfected.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. Where a veteran files a 
timely NOD but fails to timely file a substantive appeal, the 
appeal is untimely and must be dismissed.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

As noted in the Introduction, the matter now before the Board 
involves the appeal of a March 2002 decision assigning an 
initial rating of 50 percent for PTSD.  The RO notified the 
veteran of that decision by letter of March 29, 2002.  An NOD 
was received on May 17, 2002, and an SOC was issued on August 
26, 2002.  The RO received the veteran's substantive appeal 
as to this issue-filed via a VA Form 9, Appeal to the Board 
of Veterans' Appeal, dated June 24, 2003, on June 27, 2003.  
It does not appear that there is any correspondence from 
either the veteran or his representative that may be 
construed as a timely substantive appeal, or a timely request 
for an extension of time to file a substantive appeal, even 
with consideration of the 5-day rule (see 38 C.F.R. 
§ 20.305).

As the veteran and his representative have not been furnished 
the pertinent legal authority governing the question of 
timeliness of an appeal, and the opportunity to provide 
written response thereto, the Board finds that the RO should 
consider the question of whether a timely substantive appeal 
was filed as to the assignment of an initial rating for PTSD, 
in the first instance, to avoid any prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  If the RO finds that the substantive appeal was 
untimely, then it must furnish to the appellant and his 
representative an appropriate SSOC on the question of whether 
a timely substantive appeal was filed (that includes citation 
to and discussion of 38 C.F.R. §§ 20.200, 20.202, 20.302 and 
all other additional legal authority considered, along with 
clear reasons and bases for all determinations), and afford 
them the appropriate time period for response before the 
claims file is returned to the Board for further appellate 
consideration.

If, and only if, the RO determines that the veteran has filed 
a timely substantial appeal should the RO undertake further 
action on the claim.

If such action is appropriate, the RO should obtain copies of 
the veteran's VA treatment records from the Loma Linda VAMC 
dated since March 2003.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also request 
that the veteran furnish all pertinent evidence in his 
possession.  

The Board also notes that in March 2006, during the pendency 
of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which set forth specific notice requirements 
for claims arising out of claims for service connection, as 
well as rating cases.  Accordingly, the RO should ensure that 
its notice to the appellant meets the requirements of the 
Court's recent decision in Dingess/Hartman, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  If the timeliness 
question is favorable to the veteran, the RO's adjudication 
of the claim for a higher initial rating for PTSD should 
include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson, is 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should adjudicate the claim 
for an initial rating in excess of 50 
percent for PTSD, to include the question 
of whether a timely substantive appeal 
was filed, in light of all pertinent 
evidence (to include the veteran March 
2006 Board hearing testimony) and all 
legal authority.

2.  If the RO's determination on the 
timeliness question is  adverse to the 
veteran, RO must furnish to the appellant 
and his representative an appropriate 
SSOC on the question of whether a timely 
substantive  appeal was filed; the RO's 
SSOC should include citation to and 
discussion of 38 C.F.R. §§ 20.200, 
20.202, 20.302 and all other additional 
legal authority considered, along with 
clear reasons and bases for all 
determinations.  After issuance of the 
SSOC, the RO should afford the appellant 
and his representative an ), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

If and only if the RO's determination on 
the timeliness question is favorable to 
the veteran should the RO undertake the 
additional actions requested in 
paragraphs 3 to 7, below. 

3.  The RO should obtain and associate 
with the claims file copies of the 
treatment records from the Loma Linda 
VAMC, dated since March 2006.  The RO 
must follow the current procedures of 
38 C.F.R. § 3.159 as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that the letter meets 
the requirements of the Court's recent 
decision in Dingess/Hartman (cited to 
above), as appropriate.
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for higher 
initial rating for PTSD in light of all 
pertinent evidence and legal authority.  
In adjudicating the claim, the RO should 
document its consideration of whether 
"staged rating", pursuant to Fenderson 
(cited to above), is appropriate.

7.  Unless the claim is granted to the 
veteran's satisfaction, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


